DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 15-20 in the reply filed on 02/01/2021 is acknowledged

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      Claim 5 recites the limitation "wherein n" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the term “n”, is best understood as a quality of being made up of exactly similar parts facing each other around an axis since the applicants disclose that “ As used herein, the term "n-fold symmetry" refers to the quality of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1, 2, 5-6, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lind et al (US 2015/0030766) in view of Kao et al (US 2014/0174362)
    Lind discloses a processing chamber comprising:
   a first processing station having a first gas flow pattern from a gas port 312/first gas diffuser ( page 5, para 0063, fig. 3A, 3B)
  a second processing station having a second gas flow pattern from a gas port 312/second gas diffuser (page 5, para 0063, fig. 3A, 3B)
  Unlike the instant claimed invention as per claim 1, Lind fails to specifically disclose that the second gas diffuser rotated relative to the first gas diffuser to provide the second gas flow pattern complementary to the first gas flow pattern
 Kao discloses a processing chamber comprises of the gas flow channels 20/gas diffuser in each section 15, the flow channels in each sections are rotationally symmetrical to the other flow 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a second gas diffuser rotated relative to the first gas diffuser in Lind’s processing chamber to provide symmetrical gas pattern and uniform distribution and mixing of incompatible gases as taught in Kao (page 4, para 0050)
  Regarding claim 2, the modified reference of Lind would have disclosed that each of the first gas port 312/first gas diffuser and the second gas port 312/second gas diffuser have symmetrical number/quality of the similar gas port 312 facing each other around an axis ( fig. 3H), which reads on wherein each of the first gas diffuser, and the second gas diffuser have a symmetrical pattern with n-fold symmetry since the applicants disclose that “ As used herein, the term "n-fold symmetry" refers to the quality of being made up of exactly similar parts facing each other around an axis” in paragraph 0053 of the instant specification. 
Regarding claim 5, the modified reference of Lind would have disclosed that each of the processing stations comprises at least 10 symmetrical number/quality of the similar gas port 312 facing each other around an axis (page 5, para 0063, fig. 3B), which reads on the chamber comprises as quality n of exactly similar parts facing each other around an axis wherein n is an integer in a range of from 2 to 10.
Regarding claim 6, the modified reference of Lind would have disclosed that the processing chamber further comprising heaters/UV curing tool on one or more of the first processing station ( page 7, para 0081, page 9, para 0098)

Regarding claim 8, the modified reference of Lind would have disclosed that the processing chamber comprising one wafer on one of the first processing station (page 6, para 0075)

Claims 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devine et al (US 2009/0028761) in view of Kao et al (US 2014/0174362)
    Devine discloses a processing chamber comprising:
   a first processing station 40 having a first gas flow pattern from a shield 140/142 /first gas diffuser ( page 4, para 0044, page 8, para 0064, fig. 2, fig.8b)
  a second processing station 42 having a second gas flow pattern from a shield 140/142/second gas diffuser (page 4, para 0044, page 8, para 0064, fig. 2, fig.8b)
Unlike the instant claimed invention as per claim 1, Devine fails to specifically disclose that the second gas diffuser rotated relative to the first gas diffuser to provide the second gas flow pattern complementary to the first gas flow pattern
 Kao discloses a processing chamber comprises of the gas flow channels 20/gas diffuser in each section 15, the flow channels in each sections are rotationally symmetrical to the other flow channel to provide a second gas flow pattern complementary to a first gas flow pattern ( page 4, para 0053, 0057-0058, fig. 3A-3B)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a second gas diffuser rotated relative to the first gas 
Regarding claim 6, the modified reference of Devine would have disclosed that the processing chamber further comprising heating unit on one or more of the first processing station ( page 15, para 0110)

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lind et al (US 2015/0030766) in view of Kao et al (US 2014/0174362) as applied to claims 1, 2, 5-6, 7-8 above and further in view of Bera et al (US 2011/0180233)
 The features of claim 1 are set forth above in paragraph 4. Unlike the instant claimed inventions as per claims 3-4, Lind and Kao fails to disclose the limitation of wherein one of the second gas diffuser is rotated less than or equal to about (360/(n*2)) degrees relative to the first gas diffuser
  Bera discloses an apparatus comprises a showerhead, the showerhead includes two flow channels 140/gas diffuser, the second flow channel 812/second gas diffuser may have identical shape as the first flow channel 804/first gas diffuser and may be rotated 180 degree with respect to the first flow channel (page 6, para 0050, fig. 8), which reads on the second gas diffuser is rotated less than about (360/(n*2)) degrees relative to the first gas diffuser
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lind and Kao by having the second gas diffuser rotated 180 degree /less than about (360/(n*2)) degrees relative to the first gas diffuser to facilitate a 
 
Claims 15, 17, 18-19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2011/0180000) in view of Kao et al (US 2014/0174362)
    Qian discloses a processing chamber comprising:
   a first processing station 113 having a plasma channel 55/57 /first plasma pixel pattern from a first electrode 121/first plasma source (page 3, para 0029, 0031, figs 5-6), the first electrode 115/121/first plasma source having symmetrical number/quality of the similar channel 55/57 facing each other around an axis ( page 3, para 0028, page 4, para 0032, figs. 5-7 ), which reads on the first plasma source having a symmetrical pixel pattern with n-fold symmetry since the applicants disclose that “ As used herein, the term "n-fold symmetry" refers to the quality of being made up of exactly similar parts facing each other around an axis” in paragraph 0053 of the instant specification
a second processing station 113 having a  plasma channel 55/57 /second plasma pixel pattern from a second electrode 121/second plasma source (page 3, para 0029, 0031, figs 5-6), the second electrode 115/121/second plasma source having symmetrical number/quality of the similar channel 55/57 facing each other around an axis (page 3, para 0028, page 4, para 0032, figs. 5-7 ), which reads on the second plasma source having a symmetrical pixel pattern with n-fold symmetry since the applicants disclose that “ As used herein, the term "n-fold symmetry" refers to the quality of being made up of exactly similar parts facing each other around an axis” in paragraph 0053 of the instant specification

 Kao discloses a processing chamber comprises of the gas flow channels 20/plasma source in each section 15, the flow channels 20/plasma source in each sections are rotationally symmetrical to the other flow channel to provide a second gas flow pattern/second plasma pixel pattern complementary to a first gas flow pattern/first plasma pixel pattern (page 4, para 0053, 0057-0058, fig. 3A-3B)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a second plasma source rotated relative to the first plasma source in Qian’s processing chamber to provide symmetrical gas pattern and uniform distribution and mixing of incompatible gases as taught in Kao (page 4, para 0050)
Regarding claim 17, the modified reference of Qian would have disclosed that second electrode 115/121/second plasma source has a different number of channel 55/57 ( 1 channel 55/57)/different plasma pixel pattern from first plasma source ( 2 channels 55/57), but complementary to the first plasma source (page 3, para 0028, page 4, para 0032, figs. 6-7 ),
Regarding claim 18, the modified reference of Qian would have disclosed that each of the first electrode 121/first plasma source and the second electrode 121/second plasma source have an identical symmetrical number/quality of the similar channel 55/57 facing each other around an axis ( page 3, para 0028, page 4, para 0032, fig. 5), which reads on each of the first plasma source and the second plasma source have an identical symmetrical pixel pattern with n-fold symmetry since the applicants disclose that “ As used herein, the term "n-fold symmetry" refers 
Regarding claim 19, the modified reference of Qian would have disclosed that each of the processing stations 113 comprises 2 symmetrical number/quality of the similar gas channel 57 facing each other around an axis (page 3, para 0028, page 4, para 0032), which reads on the chamber comprises as quality n of exactly similar parts facing each other around an axis wherein n is an integer in a range of from 2 to 10.
Regarding claim 20, the modified reference of Qian would have disclosed that the processing chamber comprises an assembly 50 having gas channel 55/a gas diffuser on the first and second plasma processing station 113 ( page 4, para 0032, fig. 5) 
 
Claims 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devine et al (US 2009/0028761) in view of Kao et al (US 2014/0174362)
    Devine discloses a processing chamber comprising:
   a first processing station 40 having a first shield 140/142 /first plasma pixel pattern from a first plasma source 60 ( page 4, para 0044, page 8, para 0064, fig. 2, fig.8b) , the first plasma source 60 having symmetrical number/quality of the similar pixel pattern 554 facing each other around an axis ( page 8, para 0064, fig. 2, fig. 8b), which reads on the first plasma source having a symmetrical pixel pattern with n-fold symmetry since the applicants disclose that “ As used herein, the term "n-fold symmetry" refers to the quality of being made up of exactly similar parts facing each other around an axis” in paragraph 0053 of the instant specification

Unlike the instant claimed invention as per claim 15, Devine fails to specifically disclose that the second plasma source rotated relative to the first plasma source to provide a second plasma pixel pattern complementary to the first plasma pixel pattern
 Kao discloses a processing chamber comprises of the gas flow channels 20/plasma source in each section 15, the flow channels 20/plasma source in each sections are rotationally symmetrical to the other flow channel to provide a second gas flow pattern/second plasma pixel pattern complementary to a first gas flow pattern/first plasma pixel pattern (page 4, para 0053, 0057-0058, fig. 3A-3B)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a second plasma source rotated relative to the first plasma source in Devine’s processing chamber to provide symmetrical gas pattern and uniform distribution and mixing of incompatible gases as taught in Kao (page 4, para 0050)


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Devine et al (US 2009/0028761) in view of Kao et al (US 2014/0174362) as applied to claims 15, 20 above and further in view of Bera et al (US 2011/0180233)
 The features of claim 15 are set forth above in paragraph 8. Unlike the instant claimed invention as per claim 16, Devine and Kao fails to disclose the limitation of wherein the second plasma source is rotated less than or equal to about (360/(n*2)) degrees relative to the first plasma source
  Bera discloses an apparatus comprises a showerhead, the showerhead includes two flow channels 140/plasma source, the second flow channel 812/second plasma source may have identical shape as the first flow channel 804/first plasma source and may be rotated 180 degree with respect to the first flow channel/first plasma source (page 6, para 0050, fig. 8), which reads on the second plasma source is rotated less than about (360/(n*2)) degrees relative to the first plasma source
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devine and Kao by having the second plasma source rotated 180 degree /less than about (360/(n*2)) degrees relative to the first plasma source to facilitate a larger flow rate, hence providing further thermal profile uniformity improvement as taught in Bera ( page 6, para 0050)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.